Citation Nr: 1210247	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  03-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and depression.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1979 and from April 1981 to March 1988.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. The RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder. However, the Board reopened the claim in November 2006 and subsequently remanded this matter for additional evidentiary development.

In April 2005, the Veteran and his authorized representative appeared at a hearing held before a former Veterans Law Judge. The transcript of that hearing has been associated with the claims file. However, as that Veterans Law Judge is no longer with the Board, the Veteran was asked if he wished to have another hearing in accordance with 38 U.S.C.A. § 7101(c)  (West 2002); 38 C.F.R. § 20.707  (2011). He was afforded a videoconference hearing before the below-signed Veterans Law Judge in January 2012. A transcript from that hearing also has been associated with the claims file. The transcript reflects that the Veteran was afforded the opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam). The hearing was legally sufficient.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.




FINDINGS OF FACT

1. The Veteran has been diagnosed with schizophrenia.

2. He is competent to report the circumstances of his service and his symptoms.

3. The report of a May 2009 VA examination constitutes probative medical evidence that the Veteran's schizophrenia manifested during his military service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been approximated. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently grants the claim of service connection. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran asserts that he experiences an acquired psychiatric disorder as the result of his active duty military service. Available service records reflect that he was reprimanded during service for exposing himself and received mental health treatment for exhibitionism. As the claims file contains evidence corroborating the Veteran's contention that he began exposing himself because of auditory hallucinations and that those auditory hallucinations were manifestations of schizophrenia, the Board will grant the claim for service connection. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).

In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Service personnel records reflect that the Veteran exposed himself on multiple occasions during active duty. He was reprimanded for those activities and afforded mental health services. A December 1987 mental health consultation report reflects a diagnosis of chronic exhibitionism and states that the Veteran had been treated three (3) times at "Katterbach Mental Health." Although some records from the Katterbach Army Health Clinic are contained within the claims file, there are no records of any mental health treatment other than the December 1987 consultation report. 

The claims file contains a January 2010 memorandum showing a formal finding of the unavailability of mental health treatment notes from Katterbach.  Due to the loss of these records, VA's duty to explain its findings and conclusion is heightened. O'Hare v. Derwinski, 1 Vet.App. 365 (1991). 

The December 1987 consultation report reflects that the Veteran was undergoing separation procedures due to his exhibitionism and states that he had agreed to attend post-service mental health treatment. The report of an April 1988 VA examination states that he was receiving treatment from a VA psychiatrist. However, a May 2009 letter from the Honolulu VA Medical Center and RO indicates that treatment records dated prior to 2000 were no longer available. In this context, VA not only has a heightened obligation to explain its findings and conclusions, but a heightened duty to consider the benefit- of-the-doubt rule. O'Hare, 1 Vet.App. at 367; Dixon v. Derwinski, 3 Vet.App. 261, 263-64 (1992).

VA mental health treatment records show that the Veteran has consistently reported that he began experiencing auditory hallucinations while in the military. He has informed VA and private health care providers that he exposed himself during service because "voices" directed him to do so. His statements are supported by statements made by his wife who met and married the Veteran while he was on active duty.  Her statements reflect that his "unusual behavior" began while he was in the military.

In February 2004, a VA examiner diagnosed the Veteran with exhibitionism and depression with psychotic features. The examiner opined that he did not have any mental health problems during service other than exhibitionism and that exhibitionism was not related to service. The examiner explained that the Veteran's exhibitionism was the result of childhood trauma. Although the examination report reflects that the Veteran informed the examiner that "voices" instructed him to expose himself, the examiner did not address whether any auditory hallucinations occurred in service and/or were a symptom or manifestation of a psychiatric disorder. The examiner did not discuss any of the treatment notes within the claims file that indicated auditory hallucinations began during service.

The Veteran testified before a former Veterans Law Judge in April 2005 and stated that he began hearing "voices" in service. He explained that he began exposing himself in service because the voices commanded him to do so.

He was afforded another VA examination in May 2009. The examiner noted review of the claims file and interview with the Veteran. The examiner observed that the Veteran had been diagnosed with, and treated for, both exhibitionism and schizophrenia. The report states that "the prevailing opinion is that childhood sexual abuse transformed into exhibitionism during adulthood." The examiner also noted that the Veteran exposed himself in service because he was directed to do so by auditory hallucinations. The examination report states:

The Veteran began to experience schizophrenic symptoms when he was in the military. He experienced auditory hallucinations telling him to expose himself to women. The Veteran reported feeling compelled to obey the voices at the time...

The examiner stated that the Veteran did not meet the diagnostic criteria for exhibitionism because he was no longer manifesting symptoms, but diagnosed schizophrenia in remission due to medication. The examiner opined that exhibitionism was not related to service because it resulted from childhood trauma and would have manifested in adulthood regardless of whether or not the Veteran had been in the military. In regard to schizophrenia, the examiner opined that exhibitionism was not a manifestation of schizophrenia and they were distinct disorders. He concluded that "schizophrenia did appear to first manifest during military service and was not caused by childhood abuse." The examiner explained that the content of the auditory hallucinations, but not the hallucinations themselves, was due to unrelated childhood trauma.

In September 2009, the former Veterans Law Judge remanded the claim for a clarifying medical opinion. In January 2010, the same examiner again noted that exhibitionism was not the first manifestation of the Veteran's psychiatric disorder, but was a later manifestation of the residuals of his childhood sexual trauma. The examiner explained that there was no evidence suggesting that exposure to childhood sexual abuse or exhibitionism evolves into schizophrenia. Although again observing that the Veteran "experienced schizophrenia including auditory hallucinations" in service, the 2010 examiner concluded that "participation in military service is not linked to schizophrenia." No explanation was provided for that conclusion.

As noted above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Veteran's testimony and statements to medical providers, his wife's statements, observations by health care practitioners, and opinions by VA examiners, support his contentions that he began experiencing auditory hallucinations during service. Treatment notes and VA medical opinions reflect that auditory hallucinations are a symptom of schizophrenia. Despite the 2010 examiner's conclusion that the Veteran's participation in military service is not linked to his schizophrenia, the preponderance of the competent medical evidence of record reflects that the Veteran did incur schizophrenia in service.

The Veteran is competent to report his symptoms. See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007). The May 2009 VA examination report reflects thorough review of the record and awareness of the Veteran's contentions and treatment history. That examiner's opinion is explained and supported as required by Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  The apparently contradictory opinion rendered by that same examiner in 2010 is not explained - it is not clear if the examiner was opining that the Veteran's schizophrenia did not manifest as a result of his military experience and/or, in contrast to his 2009 opinion, that schizophrenia did not manifest during service. Due to the level of explanation and consistency with other medical evidence of record, the Board finds the 2009 VA medical opinion more probative than the 2004 or 2010 VA medical opinions. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995).

Although additional medical inquiry could be conducted, where there exists "an approximate balance of positive and negative evidence," the claimant shall prevail. Alemany, 9 Vet.App. 518. Further, as some of Veteran's service records could not be obtained through no fault of his own, the Board has a heightened duty to consider the benefit- of-the-doubt rule. O'Hare, 1 Vet.App. at 367; Dixon, 3 Vet.App. at 263-64. The Board will provide the benefit of the doubt to the Veteran and grant his claim for service connection. Gilbert, 1 Vet.App. at 53-56.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


